Orxady, J.,
dissenting:
Specific performance of a hard featured contract should not be enforced by an injunction, but the parties should be left to their remedy at law.
*39The defendant did not have any good will of an established business to sell, and his employment at ordinary wages is not such a valuable consideration as warrants the special remedy granted by the court below. The contract is palpably one-sided in that the plaintiff may terminate it on fifteen days’ notice, or, if it should conclude that the defendant is incompetent or neglectful, it may immediately discharge the defendant without notice, while the defendant — after the plaintiff is entirely relieved from the contract — is obliged to perform the principal covenant thereof for a year afterwards.
No possible loss is shown, and the apprehended damage, if any, is imaginary and would follow an unreasonable and oppressive exaction, i. e., not to sell to the public a necessary food product. The contract of employment is without limitation as to time; it is in partial restraint of trade and unfairly restricts the rights of labor. The business of peddling milk on an established route is not such an unique, skilled or peculiar service as to prevent, by an injunction, a servant from becoming a dealer, or to result in such irreparable damage as cannot be fully compensated in an action for breach of contract, if a change of drivers be made.
I would reverse the decree and dismiss the bill.
I am authorized to say that, Rice, P. J., concurs in the foregoing.